443 F.2d 1364
The KAISER TRADING COMPANY, a corporation, Kaiser Aluminum & Chemical Corporation, a corporation, Plaintiffs-Appellees,v.ASSOCIATED METALS & MINERALS CORPORATION, a corporation, Defendant-Appellant.
No. 71-1023.
United States Court of Appeals, Ninth Circuit.
July 8, 1971.

Appeal from the United States District Court for the Northern District of California; Gerald S. Levin, Judge.
Stephen V. Bomse (argued), of Heller, Ehrman, White & McAuliffe, San Francisco, Cal., for appellant.
Max Thelen, Jr. (argued), Peter Anderson, of Thelen, Marrin, Johnson & Bridges, San Francisco, Cal., for appellee.
Before BARNES, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM:


1
The "Opinion and Order", (containing findings) of the district court, 321 F. Supp. 923 (1970) is thorough, persuasive and finds ample support in the evidence as reflected on the present record. We cannot hold the district court clearly erroneous as a matter of law. Kelly v. Kosuga, 358 U.S. 516, 79 S.Ct. 429, 3 L.Ed.2d 475 (1958). We likewise find no abuse of discretion on the part of the trial judge in issuing the preliminary mandatory injunction.


2
The appeal is dismissed.


3
We urge the district court, and the parties hereto, to arrange for a trial of this matter, on the merits, at the earliest possible date.